Citation Nr: 0815087	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals, cold 
injury, left lower extremity.

2.  Entitlement to service connection for residuals, cold 
injury, right lower extremity.

3.  Entitlement to service connection for residuals, cold 
injury, left upper extremity.

4.  Entitlement to service connection for residuals, cold 
injury, right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2008, the veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In March 2008, the veteran waived RO consideration of his 
additional evidence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The veteran appeared and presented testimony before the 
undersigned Veterans' Law Judge in March 2008.  At that time, 
he indicated that he had been in receipt of Social Security 
Administration (SSA) disability benefits since August 1987.  
The records that formed the basis for that award have not 
been associated with the claims folder.  The VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits. See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992).  

In July 2005, the veteran underwent a VA medical examination 
performed by a physician's assistant (PA).  Although the PA 
reported that he reviewed the claims folder, it appears that 
the only history reported by the PA was that which was 
recited by the veteran.  The PA made no mention of the 
service treatment records or their contents.  In various VA 
outpatient treatment records, the examiners noted that the 
veteran provided a history of having developed frostbite of 
the extremities while stationed in Korea.  However, in a 
November 2003 VA outpatient treatment record, peripheral 
neuropathy of the feet was suggested.  Among the veteran's 
nonservice-connected disorders noted in the record are heart 
disease and hyperglyceridemia.  

Because there is some confusion as to exactly what disorder 
is at the root of the veteran's painful upper and lower 
extremities, additional evaluation is required.  In view of 
the foregoing, the case is REMANDED for the following 
actions: 

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for disorders of the 
upper and lower extremities since March 
2005.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The veteran should be afforded a VA 
peripheral vascular examination of the 
upper and lower extremities to determine 
the presence or absence of residuals of 
cold injury.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  After examination of the 
veteran, a review of the claims folder, 
and utilizing sound medical principles, 
the physician is requested to opine 
whether the veteran suffers from 
residuals of cold injuries to the upper 
and/or lower extremities.  If the 
response is in the affirmative, the 
physician is requested to provide and 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any residuals of cold 
injury are the result of events occurring 
during military service.  Sustainable 
reasons and bases are to be provided with 
any opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).









